WHEELER, District Judge.
This is orange and lemon peel m brine, classified as preserved under Act July 24, 1897, c. 11, § 1, Schedule G, par. 267, 30 Stat. 172 [U. S. Comp. St. 1901, p. 1651], which lays a duty of two cents per pound on “orange peel or lemon peel preserved, candied or dried,” against a protest that it comes under paragraph 627, § 2, Free List, 30 Stat. 200 [U. S. Comp. St. 1901, p. 1686], which makes free “orange and lemon peel not preserved, candied or dried.” The brine protects the peel from decay, and does not affect its properties or quality. The Board divided in opinion, setting forth the different views fully to which but little can be added. It rather seems, however, that the brine is a mere covering or packing for protection in transportation as from cold or heat, and which when separated from the peel leaves that in its natural state, as the taking off of any covering would; and that by this protection the peel is not preserved as such fruits or fruit products are within the meaning of the tariff law.
Decision reversed.